Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2004

Azad v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Azad v. Atty Gen USA" (2004). 2004 Decisions. Paper 521.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/521


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _______________

                                      No. 03-2301
                                   ________________

                                     JAMIL AZAD,
                                                       Petitioner

                                            v.

                     JOHN ASHCROFT, ATTORNEY GENERAL
                      OF THE UNITED STATES OF AMERICA
                      ____________________________________

                           Petition for Review of An Order of
                           The Board of Immigration Appeals
                                     (A73- 072-961)
                                    _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                June 29, 2004
             Before: AMBRO, BECKER and GREENBERG, Circuit Judges

                                 (Filed July 7, 2004)
                              _______________________

                                     OPINION
                              _______________________

BECKER, Circuit Judge.

      This is a petition by Jamil Azad for review of a final order of the Board of

Immigration Appeals (“BIA”) ordering Azad deported. It is difficult to determine from

Azad’s brief the exact scope of his contentions. However, several challenges are clear.

First, Azad contends that substantial evidence does not support the BIA’s finding that he
is deportable under section 241(a)(1)(D)(i) of the INA, 8 U.S.C. § 1227(a)(D)(I)(i), as

against the position of the INS that (a) as a conditional permanent resident,1 he failed to

have the condition removed from his status prior to expiration of his two-year status

under section 216 of the INA, 8 U.S.C. § 1186a, or (b) he was excludable at the time of

the adjustment of his status under section 212(a)(6)(C)(I) of the INA, 8 U.S.C. §

1182(a)(6)(C)(i), due to his having engaged in marriage fraud. Second, Azad maintains

that the administrative record is not sufficiently complete, and that he did not have a full

and fair opportunity to present his relevant evidence before the Immigration Court.

Related to the latter contention is his allegation that he was prejudiced by evidentiary

rulings and by the intemperate conduct of the Immigration Judge (“IJ”). 2

       The administrative record is huge, a product of numerous hearings. However,

because the parties are fully familiar with the background facts and procedural history we

need not set them forth, and limit our discussion to our ratio decidendi.

       With respect to the first issue, we are satisfied that substantial, if not

overwhelming evidence supports the conclusion that Azad committed marriage fraud.



  1
    In 1994 Azad was granted the status of permanent resident based on his 1993 marriage
to Ms. Snyder. Since the marriage was of less than two years duration at that point, his
status adjustment was on a conditional basis. See 8 U.S.C. 1186a(g)(1). To remove the
condition, he was required to file a joint petition (with Ms. Snyder) to establish the bona
fides of the marriage, see 8 U.S.C. § 1186a(c).
  2
   There is a stray statement in Azad’s brief about a putative error of the BIA when it
found that Azad made a “voluntary waiver of counsel,” but the allegation is not further
developed, and, at all events, we see no basis for it.

                                               2
Azad sought out several women to “help him out” to obtain lawful permanent residence

status. Credibility determinations are for the IJ, who made them adversely to Azad. The

testimony offered by Azad relative to why his marriage to Ms. Snyder fell apart does not

help his case, for the issue is not why the marriage failed but whether the marriage was

entered into by Azad in good faith and not for the purpose of procuring an immigration

benefit. In sum, substantial evidence supports the IJ’s decision.

       With respect to the second argument, the contention about putative incompleteness

is frivolous; the administrative record is very extensive. We have read the many pages of

transcript on the basis of which Azad complains that the conduct of the hearing by the IJ

was so unfair to him that it constitutes a violation of due process of law. However, we

find utterly no basis for Azad’s contention. To be sure, there were times when the IJ

ruled adversely to Azad, but sometimes he ruled adversely to the government. There

were times too when the IJ became exasperated with Azad’s counsel for what he

apparently perceived to be overzealous advocacy, typically for pressing points that the IJ

thought had been covered or were immaterial. But these occasions were not excessive

(and the rulings of the IJ seem justified). Indeed, such reactions are common among trial

judges of all tribunals and, at all events, do not even begin to approach a due process

violation. Our review of the record reveals that the IJ was temperate and fair. There was

no due process violation.

       The Petition for Review will be denied.



                                             3